Mr. Justice Elkin,
dissenting:
The learned trial judge directed a nonsuit to be entered upon the grounds, first, that no negligence by the defendant was proven; and, second, that no duty to the plaintiff devolved on the defendant. In my opinion, this is an erroneous view of the law as applied to the facts of this case. The • appellant was not making use of the ladder as a trespasser, nor as a mere licensee,- but on the contrary was using it upon the invitation of the defendant. It matters not whether the invitation was’ 'in express terms or by implied inference under the facts. The appellant went upon the premises of the appellee to perform work contracted for by the owner whose duty it was to see that the ladder pointed out to the workman as a means of reaching the top of the stack where the work was to be performed, was reasonably safe for the purpose intended. One who enters upon the premises of another on lawful business (in this case to perform work for the owner) by invitation, either express or implied, has “ a right to believe that, taking reasonable care of himself, all reasonable care has been used by the owner to protect him in order that no injury may occur: ” Severy v. Nickerson, 120 Mass. 306; Larmore v. Crown Point Iron Co., 101 N. Y. 391 (4 N. E. Repr. 752).
The, rule stated is good sense and good Taw. Under the facts in the case at bar it is clear the - plaintiff went upon the premises and used the ladder by express invitation of defend* *466ánt. It is not necessary, however, to go so far in order to sustain the rule, because all the authorities agree that the invitation may be inferred where there is a common interest or mutual advantage. For discussion of principle involved, see Bennett v. L. & N. R. R. Co., 102 U. S. 577. That the duty of reasonable care rests upon the owner of premises to persons who come upon the same by invitation, is a rule recognized and followed in our cases. In Woodruff v. Painter, 150 Pa. 91, at page 96, Mr. Justice Heyduick, discussing the principle involved,said: “That the duty neglected would arise from an implied contract that if customers would come to their store no harm that could reasonably be averted should overtake them, and the consideration for such promise would be the chance of profit from their patronage.”
In the present case, the advantage or profit to the defendant in suggesting the use of the ladder as a means of ascending tho stack was in the reduced cost of placing the metal cap on the top of the same by reason of doing away with the necessity of erecting scaffolding. It is the duty of the owners of premises upon which persons come by invitation, express or implied, to maintain such premises in a reasonably safe condition for the contemplated uses thereof and the purpose for which the invitation is extended: 21 Am. & Eng. Ency. of Law (2d ed.), 471.
A brief recital of the facts will show whether appellant was on the premises by invitation of defendant. The Thorn company sent a representative to the architects to ascertain the kind and quantity of materials to be used, work to be done, and other necessary data upon which to base an estimate of cost. This representative having ascertained the quantity of material required, very properly asked, “ What means have you for our workmen to get to the top of that stack ? ” Whereupon the architects replied, “ There was an inside ladder in the stack for the purpose of getting up to the top of it, and that we could have the use of it.” With this information as to materials, necessary labor, and the ladder as a means of reaching the top of the stack, the estimate of cost was made and proposition submitted to defendant. It was accepted and the contracting firm sent appellant, a competent and trusted employee, to do the work. Before going to work on the stack, *467appellant met defendant in person who directed him “to go in and see Mr. Wagner,” his superintendent, for instructions. He waited on the superintendent as directed, asked him where the stack was, and how to reach the same, and was answered as follows: “ Come along with me (the superintendent) and I will show you. . . . Here is the stack; there is the manhole; you go through there, and the ladder is on the left side, walled in. The ladder is on that side.” When appellant was ordered by his employer's to do this work, he was informed that there was no scaffolding there, and that he would find a ladder inside the stack for the purpose of reaching the top. With this information, and these instructions from his employers, and with the superintendent of the defendant pointing out the opening to the stack, and directing him where to find the ladder inside, the appellant proceeded carefully to ascend the ladder, the use of which had been suggested by the architects and superintendent who acted for and represented the defendant with full authority so to do. Under these circumstances the defendant ought not to be permitted to say that appellant did not use the ladder by invitation, either express or implied. If he was there by invitation, and of this there can be no doubt, be had a right to assume the ladder was reasonably safe for the use intended, and it was negligence on the part of defendant in not inspecting it from time to time, and in not maintaining it in proper repair for the use suggested to appellant.
I cannot accept as sound the contention that the appellant assumed the risk of a defective ladder under the facts of this, case. He knew nothing about the ladder. He did not know in what manner nor how long it had been erected nor the uses for which it was intended. These facts were known to appellee but unknown to appellant who had a right to act on the assumption, when invited to use the ladder, that it was reasonably safe and that proper care had been exercised in erecting and maintaining it. It is no answer to say that appellant was an expert workman and could judge for himself whether it was safe or not. No workman, expert or inexperienced, could tell by looking up the inside of a smokestack 172 feet high that a ladder way “ walled in ” had not been properly made, nor sufficiently protected, nor that the rungs or sides were not in safe *468condition; "Nor do I agree with the argument that because appellant.used'care in ascending the ladder by tapping each rung above him he thereby assumed the risks of a defective ladder. This would be the equivalent of saying that the negligence of the ’defendant in not inspecting ,tlie ladder for nine years or maintaining it in proper repair is to be excused because appellant used the greatest possible care iu ascending it. The suggestion made by the learned counsel for appellee that this was not intended as a ladder but was a temporary passageway left as a convenience for workmen in getting down from the stack at the time of its erection, does not strengthen the case. . If this, be true, defendant was. grossly negligent in inviting appellant to make use of an improvised ladder constructed nine years before for temporary purposes, without informing him of these facts. This case does not belong to the class of cases wherein the employee has been held .to assume the dangers of his employment which are open and. obvious, and known to him, pr with which he had the opportunity to become acquainted. The dangers in this ease were not open and obvious.. No one could tell by looking at the ladder whether it was safe or not. ' There wás no open and obvious danger to put appellant ón notióe. He was not familiar with the risks or dangers. He did not know anything-about the construction of the. ladder,, how long it had been built, nor whether it had been properly maintained. It was the duty of defendant to inform him of these things if he wished to be relieved from liability. The appellant had the right to rely on the assumption that the ladder was- fit for use because defendant invited him to use.it.
’ If the ladder was a permanent construction to be .used-, by persons in ascending the stack, it was the,duty of defendant to inspect and. keep it in proper repair for-the use intended,-and failure tu do so is negligence. - If, on-the-other hand, the ladder was' only constructed as a'temporary convenience for the workmen’in descending the stack at the time of its erection, as suggested by the learned counsel for appellee, .defendant was negligent in inviting plaintiff to make use of-it as a. means to reach, top of the stack nine years after it had been -constructed for the alleged temporary use, without giving appellant -notice of these facts.
The position taken by the learned court below-that defendant *469owed no duty to appellant because he was not his employee^ Cannot be sustained. While the degree of care as between hi's own employee, and the employee of the contracting firm, may vary, yet there caii be no doubt, under the authorities cited; as well as the rule of our own cases, he owed a duty to appellant who was lawfully upon the-premises, themeglect of which would make him liable for injuries resulting from negligence: Pender v. Raggs, 178 Pa. 337; Pottstown Iron Co. v. Fanning, 114 Pa. 234.
For these reasons I would reverse the judgment with" a procedendo;
Me. Justice Mesteezat joins in the dissent.